            Case 2:19-cv-00321-RSL Document 24 Filed 04/01/19 Page 1 of 19



                                                                        District Judge Robert S. Lasnik
 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9
       LEOBARDO MORENO GALVEZ, et al.,                       Case No. 2:19-cv-321-RSL
10
                              Petitioner-Plaintiffs,         RESPONSE IN OPPOSITION TO
11                                                           PLAINTIFFS’ MOTION FOR CLASS
                              v.                             CERTIFICATION
12

13     LEE FRANCIS CISSNA, et al.,                           Noted for Consideration on April 5, 2019.

14                            Respondent-Defendants.

15

16
            Defendants submit the following response in opposition to Plaintiffs’ Motion for Class
17

18   Certification (the Motion). Dkt. 2.

19                                         I.     INTRODUCTION
20          Plaintiffs seek to certify a class of individuals aged 18-20, who have obtained deficient
21
     orders from Washington state courts that lack competent jurisdiction, and who have
22
     submitted—or may submit at some unknown point in the future—a petition for Special
23
     Immigrant Juvenile (SIJ) classification with the United States Citizenship & Immigration
24
     Services (USCIS) before reaching the age of 21.
25

26          As will be shown below, certain named Plaintiffs should be dismissed from this action

27   because they have not suffered a redressable injury sufficient to satisfy Article III’s standing
28    DEFENDANTS’ RESPONSE TO MOTION FOR CLASS                                UNITED STATES ATTORNEY
                                                                                700 Stewart Street, Suite 5220
      CERTIFICATION
                                                                               Seattle, Washington 98101-1271
      [Case No. 2:19-cv-321-RSL] – 1                                                     206-553-7970
             Case 2:19-cv-00321-RSL Document 24 Filed 04/01/19 Page 2 of 19



     requirements. Further, the motion for class certification should be denied because Plaintiffs
 1

 2   have not shown that the proposed class, as currently defined, meets Rule 23(a)’s prerequisites

 3   of numerosity, commonality, or typicality. First, Plaintiffs have not established that the
 4   putative class is sufficiently numerous, or that joinder would be impracticable, because the
 5
     overwhelming majority of potential class members’ SIJ petitions originated from the Puget
 6
     Sound area, they are known to Plaintiffs’ counsel, and they have a strong incentive to
 7
     vigorously pursue their individual claims. Second, Plaintiffs cannot establish that the unique
 8

 9   questions of fact and law surrounding their individualized petitions for SIJ classification, and

10   the agency’s distinct reasons for denying those petitions, are common to the class they seek to

11   certify. Finally, Plaintiffs have not demonstrated how their individualized claims arising from
12   the denial of their SIJ petitions are typical of the putative class.
13
             Accordingly, Plaintiffs cannot satisfy the requirements of Rule 23 and the Court should
14
     deny the motion for class certification.
15
                                       II.      LEGAL BACKGROUND
16

17           A.      The SIJ Statute & Applicable Agency Regulations.

18           Congress added Special Immigrant Juveniles into the definition of special immigrants at

19   8 U.S.C. § 1101(a)(27)(J), to provide a path to lawful immigration status for juvenile
20
     immigrants physically present in the United States who became dependent on state courts and
21
     were then deemed eligible for long-term foster care. Immigration Act of 1990, Pub. L. No.
22
     101-649, § 153, 104 Stat. 4978 (1990). In passing the SIJ statute, Congress recognized that
23
     undocumented minors in foster care that were dependent on the state juvenile systems were an
24

25   especially vulnerable group because they lacked parental guidance and the ability to transition

26

27

28    DEFENDANTS’ RESPONSE TO MOTION FOR CLASS                                UNITED STATES ATTORNEY
                                                                                700 Stewart Street, Suite 5220
      CERTIFICATION
                                                                               Seattle, Washington 98101-1271
      [Case No. 2:19-cv-321-RSL] – 2                                                     206-553-7970
              Case 2:19-cv-00321-RSL Document 24 Filed 04/01/19 Page 3 of 19



     from state custody to independence. See generally Special Immigrant Status, 58 Fed. Reg.
 1

 2   42843-01, 42844 (Aug. 12, 1993), 1993 WL 304167.

 3            After subsequent amendments to the SIJ statute in 1997 1 and 2008 2, the universe of
 4   those potentially eligible for SIJ classification is limited to:
 5
              [A]n immigrant who is present in the United States—
 6
              (i)      who has been declared dependent on a juvenile court located in the United
 7                     states or whom such a court has legally committed to, or placed under the
                       custody of, an agency or department of a State, or an individual or entity
 8                     appointed by a State or juvenile court located in the United States, and
 9                     whose reunification with 1 or both of the immigrant’s parents is not viable
                       due to abuse, neglect, abandonment, or a similar basis found under State
10                     law;

11            (ii)     for whom it has been determined in administrative or judicial proceedings
                       that it would not be in the alien’s best interest to be returned to the alien’s
12                     or parent’s previous country of nationality or country of last habitual
13                     residence; and

14            (iii)    in whose case the Secretary of Homeland Security consents to the grant of
                       special immigrant juvenile status . . .
15
     8 U.S.C. § 1101(a)(27)(J)(i)-(iii). Congress included the discretionary element of consent in
16

17   subsection iii to allow the agency to review SIJ petitions and verify that SIJ classification was

18   not being “sought primarily for the purpose of obtaining the status of an alien lawfully admitted

19   for permanent residence, rather than for the purpose of obtaining relief from abuse or neglect.”
20
     See Appropriations Act, Pub. L. No. 105-119, § 113, 111 Stat. 2440 (1997); see also U.S.
21
     Congress, House Comm. on Appropriations, Making Appropriations for the Depts. of
22
     Commerce, Justice, and State, the Judiciary, and Related Agencies for the Fiscal Year Ending
23

24
     1
      The 1997 amendments limited SIJ eligibility to juveniles declared dependent by a state court based on abuse,
25   neglect, or abandonment. See Appropriations Act, Pub. L. No. 105-119, § 113, 111 Stat. 2440 (1997).
26   2
      The William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (TVRPA), Pub. L. No.
     110-457, § 235, 122 Stat. 5044 (2008), further clarified the SIJ eligibility requirements, recognizing the shift in
27   child protection laws away from long-term foster care.

28       DEFENDANTS’ RESPONSE TO MOTION FOR CLASS                                            UNITED STATES ATTORNEY
                                                                                               700 Stewart Street, Suite 5220
         CERTIFICATION
                                                                                              Seattle, Washington 98101-1271
         [Case No. 2:19-cv-321-RSL] – 3                                                                 206-553-7970
                Case 2:19-cv-00321-RSL Document 24 Filed 04/01/19 Page 4 of 19



     September 30, 1998, and for Other Purposes, Conference Report to Accompany H.R. 2267,
 1

 2   143 Cong. Rec. H. 10809-01 (daily ed. Nov. 13, 1997), 1997 WL 705004, at *111.

 3              USCIS’s regulations implementing the SIJ statute provide that an alien is eligible for
 4   SIJ classification so long as the individual:
 5
                (1) Is under twenty-one years of age;
 6
                (2) Is unmarried;
 7
                (3) Has been declared dependent upon a juvenile court located in the United
 8                  States in accordance with state law governing such declarations of
 9                  dependency, while the alien was in the United States and under the jurisdiction
                    of the court;
10
                (4) Has been deemed eligible by the juvenile court for long-term foster care;
11
                (5) Continues to be dependent upon the juvenile court and eligible for long-term
12                  foster care, such declaration, dependency, or eligibility not having been
13                  vacated, terminated, or otherwise ended; and

14              (6) Has been the subject of judicial proceedings or administrative proceedings
                    authorized or recognized by the juvenile court in which it has been determined
15                  that it would not be in the alien’s best interest to be returned to the country or
                    nationality or last habitual residence of the beneficiary or his or her parent or
16                  parents . . . .
17
     8 C.F.R. § 204.11(c)(1)-(6). “Juvenile court” is defined as “a court located in the United States
18
     having jurisdiction under State law to make judicial determinations about the custody and care
19
     of juveniles.” Id. § 204.11(a).
20

21              Under the regulations, individuals seeking SIJ classification must submit the following

22   with their petition:

23         i.      A juvenile court order, issued by a court of competent jurisdiction located in
                   the United States, showing that the court has found the beneficiary to be
24
                   dependent upon the court;
25
          ii.      A juvenile court order, issued by a court of competent jurisdiction located in
26                 the United States, showing that the court has found the beneficiary eligible for
                   long-term foster care; and
27

28    DEFENDANTS’ RESPONSE TO MOTION FOR CLASS                                     UNITED STATES ATTORNEY
                                                                                     700 Stewart Street, Suite 5220
      CERTIFICATION
                                                                                    Seattle, Washington 98101-1271
      [Case No. 2:19-cv-321-RSL] – 4                                                          206-553-7970
                    Case 2:19-cv-00321-RSL Document 24 Filed 04/01/19 Page 5 of 19




 1
             iii.     Evidence of a determination made in judicial or administrative proceedings
 2                    by a court or agency recognized by the juvenile court and authorized by law
                      to make such decisions, that it would not be in the beneficiary’s best interest
 3                    to be returned to the country of nationality or last habitual residence of the
                      beneficiary or his or her parent or parents.
 4
     Id. § 204.11(d)(2)(i)-(iii). “Eligible for long-term foster care” 3 as used in § 204.11(d)(2)(ii),
 5

 6   “means that a determination has been made by the juvenile court that family reunification is no

 7   longer a viable option.” Id. § 204.11(a). 4
 8              Rather than limiting SIJ classification to only those individuals eligible for a specific
 9
     type of permanent placement option, such as long-term foster care, the intended beneficiaries of
10
     SIJ classification following the 2008 TVRPA amendments are juveniles that are unable to
11
     reunify with at least one parent due to that parent’s unfitness. 8 U.S.C. § 1101(a)(27)(J). None
12

13   of the previous Congressional amendments to the SIJ statute have altered USCIS’s

14   understanding of reunification, or the overarching purpose of SIJ classification as promulgated

15   through the agency’s regulations or policy guidance. 5
16

17

18

19
     3
      This term of art is found in child protection laws across the country. In the mid-2000s, there was a shift from
20   preferring long-term foster care to a focus on other types of placement for children, culminating in the 2008
     TVRPA amendments.
21
     4
         The 2008 TVPRA amendments eliminated the “long-term foster care” language from the SIJ statute.
22   5
         USCIS’s Policy Manual support this approach, noting that
23
                The TVPRA 2008 replaced the need for a juvenile court to deem a juvenile eligible for long-term
24              foster case with a requirement that the juvenile court find reunification with one or both parents
                not viable. . . . USCIS interprets the TVPRA changes as a clarification that petitioners do not need
                to be eligible for or placed in foster care and that they may be reunified with one parent or other
25              family members. However, USCIS requires that the reunification no longer be a viable option
                with at least one parent . . . .
26
     6 USCIS Policy Manual pt. J, ch. 2(D)(2) n.9 (hereafter Policy Manual or Pol. Man.), available at
27   https://www.uscis.gov/policymanual/HTML/PolicyManual-Volume6.html.

28       DEFENDANTS’ RESPONSE TO MOTION FOR CLASS                                             UNITED STATES ATTORNEY
                                                                                                700 Stewart Street, Suite 5220
         CERTIFICATION
                                                                                               Seattle, Washington 98101-1271
         [Case No. 2:19-cv-321-RSL] – 5                                                                  206-553-7970
             Case 2:19-cv-00321-RSL Document 24 Filed 04/01/19 Page 6 of 19



            B.      Washington State Child Welfare Law
 1

 2          Eighteen is the age of majority in Washington state. See RCW § 26.28.010 (“[A]ll

 3   persons shall be deemed and taken to be of full age for all purposes at the age of eighteen
 4   years.”); RCW § 26.28.015 (stating that eighteen year olds can marry, execute a will, vote,
 5
     enter into a contract, sue and be sued and make decisions regarding their own body).
 6
            State courts in Washington have well-defined and limited jurisdiction over “[a]ny
 7
     proceeding . . . to enforce the rights of the parties or their children regarding the determination
 8

 9   or modification of parenting plans, child custody, visitation, or support, or the distribution of

10   property or obligations.” RCW § 26.12.010(1).

11          Washington courts can also appoint guardians who “shall maintain the physical custody
12   of the child” and who must protect, discipline, and educate the child, provide food, clothing,
13
     shelter, education as well as routine health care. RCW § 13.34.232. This type of guardianship
14
     only remains in effect until the ward’s eighteenth birthday. Id.
15
            Relevant here, Washington has further limited the power of its state courts over 18 to 20
16

17   year old juveniles to certain situations unrelated to the goals of custody and family

18   reunification, which are at the heart of SIJ classification and the state court orders that are

19   provided to support SIJ petitions.
20
                                1. Vulnerable Youth Guardianship Program
21
            The first of these narrow exceptions is Washington’s “vulnerable youth guardianship”
22
     (VYG) program, established in 2017. RCW § 13.90.901. The Washington legislature specified
23
     that those individuals who have a vulnerable youth guardian appointed otherwise retain all of
24

25   the rights of an adult under Washington law. RCW § 13.90.901(g).

26

27

28    DEFENDANTS’ RESPONSE TO MOTION FOR CLASS                                  UNITED STATES ATTORNEY
                                                                                  700 Stewart Street, Suite 5220
      CERTIFICATION
                                                                                 Seattle, Washington 98101-1271
      [Case No. 2:19-cv-321-RSL] – 6                                                       206-553-7970
              Case 2:19-cv-00321-RSL Document 24 Filed 04/01/19 Page 7 of 19



              Importantly, a court order appointing a VY guardian need only “[p]rovide that the
 1

 2   guardian shall ensure that the legal rights of the vulnerable youth are not violated, and may

 3   specify the guardian’s other rights and responsibilities concerning the care, custody, and
 4   nurturing of the vulnerable youth.” RCW § 13.90.040(b). The VYG statute does not provide
 5
     the state court overseeing the vulnerable youth guardianship appointment with jurisdiction to
 6
     order reunification of the vulnerable youth with his or her parents, if warranted. Washington’s
 7
     VYG statute does not require the vulnerable youth to affirmatively establish that reunification
 8

 9   with their parents is unviable, and does not mandate that the state court conclusively determine

10   whether reunification was possible. 6 The VYG statute also states that a vulnerable youth “shall

11   not be considered a ‘child’ under any other state statute or for any other purpose.” RCW §
12   10.90.010(6).
13
                                    2. Washington Juvenile Offenders
14
              Washington also permits its courts to retain limited jurisdiction over juveniles beyond
15
     their eighteenth birthday if, prior to that date, juvenile proceedings seeking the adjudication of a
16

17   juvenile offense remain pending and the juvenile court, by written order setting forth its

18   reasons, extends its jurisdiction over the juvenile beyond the age of eighteen. RCW §

19   13.40.300(3). Washington’s juvenile offender statute deals exclusively with the juvenile
20
     court’s power to retain jurisdiction over individuals who committed an offense while they were
21
     younger than 18. The statute is otherwise silent regarding the juvenile court’s power to make
22

23

24

25   6
      By contrast, Oregon’s proposed VYG legislation explicitly requires any petition seeking a vulnerable youth
     guardianship establish by a preponderance of the evidence that the petitioner is unable to be reunified with one or
26   more of their parents due to abuse, neglect, or abandonment that occurred prior to the vulnerable youth’s 18th
     birthday. See 2019 Oregon Senate Bill No. 857, Oregon Eightieth Legislative Assembly, available at
27   https://olis.leg.state.or.us/liz/2019R1/Downloads/MeasureDocument/SB857/Introduced.

28       DEFENDANTS’ RESPONSE TO MOTION FOR CLASS                                          UNITED STATES ATTORNEY
                                                                                             700 Stewart Street, Suite 5220
         CERTIFICATION
                                                                                            Seattle, Washington 98101-1271
         [Case No. 2:19-cv-321-RSL] – 7                                                               206-553-7970
             Case 2:19-cv-00321-RSL Document 24 Filed 04/01/19 Page 8 of 19



     findings related to abuse, abandonment or neglect, or its power to order reunification with the
 1

 2   juvenile offender and their parents.

 3          C.      The SIJ Application Process
 4          USCIS, the component agency exclusively tasked with administering the SIJ
 5
     classification program, reviews the basis underlying a juvenile court’s order to ensure that only
 6
     proper SIJ petitions are approved. 8 U.S.C. § 1101(a)(27)(J)(iii). State courts without
 7
     authority to render custody decisions, or authority to make determinations regarding the
 8

 9   viability of parental unification, cannot provide the findings necessary to support an SIJ

10   petition. See 8 C.F.R. § 204.11(d)(2)(i)-(iii).

11          An individual petitioning for SIJ classification must submit a Form I-360, birth
12   certificate or other evidence of age, and the state court’s order establishing the petitioner’s
13
     eligibility, which must include evidence of the factual basis supporting the court’s findings
14
     regarding abuse, neglect or abandonment and the unviability of reunification with the petitioner
15
     and their parents. 8 C.F.R. § 204.11(d). USCIS then reviews the submitted materials and may
16

17   issue a Request for Evidence or a Notice of Intent to Deny if the reviewing officer believes

18   there is insufficient evidence to approve the petition. 8 C.F.R. § 103.2(b)(8)(iv). USCIS’s

19   Policy Manual states that “[t]emplate orders that simply recite the immigration statute or
20
     regulatory language are generally not sufficient” for the purposes of establishing SIJ
21
     classification. 6 Pol. Man. pt. J, ch. 3(A)(3).
22
            Prior to November 1, 2016, processing and adjudication of SIJ petitions was handled in
23
     USCIS’s 87 field offices. To avoid inconsistent adjudications, and based on recommendations
24

25   from the agency’s ombudsman and immigration lawyers and advocates, USCIS began

26   centralizing the SIJ review and adjudication process at the National Benefits Center (NBC) in
27

28    DEFENDANTS’ RESPONSE TO MOTION FOR CLASS                                 UNITED STATES ATTORNEY
                                                                                 700 Stewart Street, Suite 5220
      CERTIFICATION
                                                                                Seattle, Washington 98101-1271
      [Case No. 2:19-cv-321-RSL] – 8                                                      206-553-7970
            Case 2:19-cv-00321-RSL Document 24 Filed 04/01/19 Page 9 of 19



     Missouri, which was finished on November 1, 2016. USCIS also trained NBC officers on the
 1

 2   legal and operational procedures regarding SIJ classification.

 3          NBC processed more than two million immigration applications and petitions in 2018,
 4   including approximately 18,000 SIJ petitions. Declaration of Michael Valverde (Valverde
 5
     Dec.) ¶ 10. USCIS has seen a dramatic increase in SIJ petitions in recent years. As of
 6
     September 24, 2018, there are currently 32,518 SIJ petitions awaiting decision, 23,589 of which
 7
     have been pending for more than 180 days. Id. ¶ 14. USCIS has increased its staff to address
 8

 9   this backlog. Id.

10                                  III.    FACTUAL BACKGROUND

11          Plaintiff Leobardo Moreno Galvez (Galvez) is a 20-year old Mexican citizen who,
12   following an arrest in 2016 at the age of 17, fell under the jurisdiction of the Skagit County
13
     Juvenile Court. Declaration of Peter L. Rosenstock (Rosenstock Dec.), Ex A. That court
14
     entered an order on August 11, 2016 extending its jurisdiction beyond Galvez’s eighteenth
15
     birthday pursuant to Washington’s juvenile offender statute, RCW § 13.40.300. Id. On
16

17   October 20, 2016, the same court issued a custodial and reunification order. Id. On December

18   2, 2016, Galvez submitted his petition for SIJ classification. Id., Ex. B. USCIS denied the

19   petition on December 20, 2018, finding that Galvez failed to demonstrate that the Skagit
20
     County juvenile court had jurisdiction under Washington law to render a legal conclusion
21
     regarding a return to his parents’ custody because Galvez had already reached the age of
22
     majority in Washington state prior to the court’s October 20, 2016 SIJ findings. Id., Ex. C.
23
            Plaintiff Jose Luis Vicente Ramos (Ramos) is a 20-year old Guatemalan citizen who
24

25   entered the United States on July 3, 2016. Id., Ex. D. Ramos was arrested and charged with a

26   drug crime on February 8, 2018. Id., Ex. G. On June 1, 2018, the Pierce County Juvenile
27

28    DEFENDANTS’ RESPONSE TO MOTION FOR CLASS                                UNITED STATES ATTORNEY
                                                                                700 Stewart Street, Suite 5220
      CERTIFICATION
                                                                               Seattle, Washington 98101-1271
      [Case No. 2:19-cv-321-RSL] – 9                                                     206-553-7970
            Case 2:19-cv-00321-RSL Document 24 Filed 04/01/19 Page 10 of 19



     Court appointed Ramos’ cousin as his Vulnerable Youth Guardian and ultimately entered an
 1

 2   order to that effect. Id., Ex. I. On June 11, 2018, Ramos submitted his SIJ petition. Id., Ex. J.

 3   USCIS denied the petition February 5, 2019, finding that Ramos had also submitted no
 4   evidence that the Pierce County Juvenile Court had jurisdiction under Washington law to make
 5
     a legal conclusion about reunification with Ramos and his parents. Id., Ex. K.
 6
            Plaintiff Angel de Jesus Muñoz Olivera (Olivera) is a 19-year old Mexican citizen who
 7
     entered the United States on August 30, 2017. Id., Ex. L. On November 3, 2017, the Pierce
 8

 9   County Superior Court appointed Olivera’s cousin as his Vulnerable Youth Guardian and

10   issued an order memorializing that appointment. Id., Ex. P. Olivero submitted his SIJ petition

11   on November 14, 2017, which remains pending before USCIS. Id., Ex. Q.
12          On March 5, 2019, Plaintiffs filed a class action complaint for injunctive and
13
     declaratory relief, moved to preliminary enjoin Defendants and to certify a class, defined as:
14
            All individuals who have been issued predicate SIJS orders by Washington state
15          courts after turning eighteen years old but prior to turning twenty-one years old,
            and have submitted or will submit SIJS petitions to USCIS prior to turning twenty-
16          one years old.
17
     Dkt. 2 at p. 7. Defendants now respond in opposition to this Motion.
18
                                      IV.     LEGAL STANDARD
19
            “Federal Rule of Civil Procedure 23 governs the maintenance of class actions in federal
20

21   court.” Briseno v. ConAgra Foods, Inc., 844 F.3d 1121, 1124 (9th Cir. 2017). “The class

22   action is ‘an exception to the usual rule that litigation is conducted by and on behalf of the

23   individual named parties only.’” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 348 (2011)
24
     (quoting Califano v. Yamasaki, 442 U.S. 682, 700-01 (1979)). “The party seeking class
25
     certification bears the burden of establishing that the proposed class meets the requirements of
26
     Rule 23.” Edwards v. First Am. Corp., 798 F.3d 1172, 1177 (9th Cir. 2015).
27

28    DEFENDANTS’ RESPONSE TO MOTION FOR CLASS                                 UNITED STATES ATTORNEY
                                                                                 700 Stewart Street, Suite 5220
      CERTIFICATION
                                                                                Seattle, Washington 98101-1271
      [Case No. 2:19-cv-321-RSL] – 10                                                     206-553-7970
            Case 2:19-cv-00321-RSL Document 24 Filed 04/01/19 Page 11 of 19



            Rule 23(a) sets out four prerequisites—numerosity, commonality, typicality, and
 1

 2   adequate representation—that must be satisfied before a certified class can proceed in federal

 3   court. See Fed. R. Civ. P. 23; Dukes, 564 U.S. at 349; Briseno, 844 F.3d at 1124. These
 4   prerequisites “effectively ‘limit the class claims to those fairly encompassed by the named
 5
     plaintiff’s claims.’” Dukes, 564 U.S. at 349 (quoting General Telephone Co. of Southwest v.
 6
     Falcon, 457 U.S. 147, 156 (1982)). A court should grant certification only after “a rigorous
 7
     analysis . . . [determining] that the prerequisites of Rule 23(a) have been satisfied.” Id. at 350-
 8

 9   51.

10          Rule 23(b)(2) imposes an additional condition—plaintiffs pursuing injunctive or

11   declaratory relief must show that “the party opposing the class has acted or refused to act on
12   grounds that apply generally to the class, so that final injunctive relief or corresponding
13
     declaratory relief is appropriate respecting the class as a whole . . . .” Fed. R. Civ. P. 23(b)(2);
14
     Briseno, 844 F.3d at 1124 (citing Ellis v. Costco Wholesale Corp., 657 F.3d 970, 979-80 (9th
15
     Cir. 2011)).
16

17          A proposed class should be certified only after a plaintiff has affirmatively and

18   sufficiently made each these required showings.

19                                         V.      ARGUMENT
20
            A.      Plaintiff Olivera Lacks Article III Standing.
21
            Plaintiff Olivera lacks Article III standing to pursue his individual claims because
22
     USCIS has not yet rendered a decision on his SIJ petition. Olivera should be dismissed from
23
     this action as he has not yet suffered an injury in fact that could be redressed by a favorable
24

25   order from this Court. “To possess standing, a plaintiff must have suffered an ‘injury in fact,’

26   meaning ‘an invasion of a legal protected interest which is (a) concrete and particularized, (b)
27

28    DEFENDANTS’ RESPONSE TO MOTION FOR CLASS                                  UNITED STATES ATTORNEY
                                                                                  700 Stewart Street, Suite 5220
      CERTIFICATION
                                                                                 Seattle, Washington 98101-1271
      [Case No. 2:19-cv-321-RSL] – 11                                                      206-553-7970
            Case 2:19-cv-00321-RSL Document 24 Filed 04/01/19 Page 12 of 19



     actual or imminent, not conjectural or hypothetical.” Tourgeman v. Collins Fin. Servs., Inc.,
 1

 2   755 F.3d 1109, 1114 (9th Cir. 2014) (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560

 3   (1992)). Additionally, “‘there must be a causal connection between the injury and the conduct
 4   complained of . . . [and] it must be likely, as opposed to merely speculative, that the injury will
 5
     be redressed by a favorable decision.’” Id. (quoting Lujan, 504 U.S. at 560-61).
 6
            Here, Olivera cannot establish an injury for Article III standing purposes because he has
 7
     not received a decision—favorable or unfavorable—from USCIS on his SIJ petition. Any
 8

 9   potential injury arising from USCIS’s still unknown decision is entirely speculative and not

10   capable of redress from this Court.

11          For example, USCIS could grant Olivera’s SIJ petition, mooting his claims, or USCIS
12   could deny Olivera’s petition because the Washington state court lacked competent jurisdiction
13
     to issue its order, or USCIS could deny Olivera’s petition based any number of other valid
14
     reasons. This guessing game about what USCIS might do regarding Olivera’s pending SIJ
15
     petition underscores the hypothetical nature of his alleged injuries.
16

17          Olivera’s Article III standing deficiencies are different than those considered by the

18   district court in J.L. v. Cissna, No. 18-cv-04914-NC, 2019 WL 415579 (N.D. Cal. Feb. 1,

19   2019). In addressing the Article III standing arguments for the class as a whole, the J.L. court
20
     did not directly opine on whether each named plaintiff had Article III standing to pursue their
21
     individual claims. Id. at *6-*7. Similarly, there were no Article III concerns raised in R.F.M.
22
     because all of the named plaintiffs had received a final decision from USCIS denying their SIJ
23
     petitions. No. 18-cv-5068 (JGK), 2019 WL 1219425, at *7 (S.D.N.Y. Mar. 15, 2019) (noting
24

25   that each of the named plaintiffs’ petitions “was denied” by USCIS prior to bringing the

26   lawsuit).
27

28    DEFENDANTS’ RESPONSE TO MOTION FOR CLASS                                 UNITED STATES ATTORNEY
                                                                                 700 Stewart Street, Suite 5220
      CERTIFICATION
                                                                                Seattle, Washington 98101-1271
      [Case No. 2:19-cv-321-RSL] – 12                                                     206-553-7970
            Case 2:19-cv-00321-RSL Document 24 Filed 04/01/19 Page 13 of 19



            Here, by contrast, Olivera’s lack of concrete injury renders his individual claims non-
 1

 2   justiciable under Article III. It is clear that Olivera has suffered no redressable injury as a result

 3   of USCIS’s continued review and consideration of his pending SIJ petition. Further, no order
 4   from this Court could redress this hypothetical injury. Accordingly, the Court should dismiss
 5
     Olivera from this action as he lacks Article III standing to pursue his individual claims.
 6
            B.      The Motion for Class Certification Should be Denied.
 7
            Plaintiffs’ class certification motion should denied as they have failed to establish that
 8

 9   their proposed class meets Rule 23(a)’s numerosity, commonality, or typicality requirements.

10                  1.      The Proposed Class Does not Satisfy the Numerosity Requirement.

11          Rule 23’s “numerosity requirement is satisfied when the members of the class are ‘so
12   numerous that joinder of all members is impracticable.’” Baker v. Castle & Cooke Homes
13
     Hawaii, Inc., No. 11-00616 SOM-RLP, 2014 WL 1669131, at *4 (D. Hawaii Jan. 31, 2014)
14
     (quoting Fed. R. Civ. P. 23(a)(1)). While a plaintiff “need not allege the exact number or
15
     identity of class members to satisfy the numerosity prerequisite, mere speculation as to the
16

17   number of parties involved is not sufficient to satisfy the numerosity requirement.” Foster v.

18   City of Oakland, No. C 05-03110 MHP, 2007 WL 219796, at *5 (N.D. Cal. Jan. 29, 2007)

19   (citing Freedman v. Louisiana-Pac Corp., 922 F. Supp. 377, 398 (D. Or. 1996)).
20
            “There is no threshold number of class members that automatically satisfies this
21
     requirement.” Dunakin v. Quigley, 99 F. Supp. 3d 1297, 1326-27 (W.D. Wash. 2015) (citation
22
     omitted). “In making such a determination, courts address the following factors:
23
                    (1) the number of individual class members;
24

25                  (2) the ease of identifying and contacting class members;

26                  (3) the geographical spread of class members and
27

28    DEFENDANTS’ RESPONSE TO MOTION FOR CLASS                                  UNITED STATES ATTORNEY
                                                                                  700 Stewart Street, Suite 5220
      CERTIFICATION
                                                                                 Seattle, Washington 98101-1271
      [Case No. 2:19-cv-321-RSL] – 13                                                      206-553-7970
            Case 2:19-cv-00321-RSL Document 24 Filed 04/01/19 Page 14 of 19



                    (4) the ability and willingness of individual class members to bring claims,
 1
                    as affected by their financial resources, the size of the claims, and the fear
 2                  of retaliation in light of an ongoing relationship with the defendant.

 3   Culley v. Lincare, Inc., No. 2:15-cv-00081-MCE-CMK, 2017 WL 3284800, at *2 (E.D. Cal.

 4   Aug. 2, 2017) (citation omitted).
 5          Here, unlike the class of 265 individuals certified in J.L., 2019 WL 415579, at *8, or the
 6
     “hundreds” of class members who received SIJ denials as identified by the court in R.F.M., 2019
 7
     WL 1219425 at *9, the named Plaintiffs have identified only 53 potential class members, and
 8
     provide no additional support for their speculative guess that there are “100, if not more, class
 9

10   members.” Dkt. 2 at p. 18-19. This estimate is not enough to support numerosity under Rule 23.

11   See Hargreaves v. Associated Credit Servs., Inc., No. 2:16-cv-0103-TOR, 2017 WL 2260705, at

12   *4 (E.D. Wash. May 23, 2017) (“Mere conjecture as to the number of members that fit within
13
     Plaintiffs’ proposed class and subclass definition does not satisfy the Rule.”).
14
            Additionally, according to declarations submitted with Plaintiffs’ motions, the
15
     overwhelming majority of SIJ petitioners identified by Plaintiffs’ counsel as putative class
16
     memebrs potentially reside in the Puget Sound area, eliminating any geographic concerns that
17

18   might make joinder impracticable under Rule 23(a)(1). See Dkt. 9 at ¶ 7; Dkt. 10 at ¶ 8; Dkt. 11

19   at ¶¶ 11, 17; Dkt. 12 at ¶ 8 (all noting that a majority of orders supporting their clients’ SIJ
20   petitions were issued by state courts in the Puget Sound area).
21
            Further, each of the individuals identified by named Plaintiffs has the ability and
22
     motivation to join in this lawsuit to pursue their own claims concerning their SIJ petitions.
23
     Plaintiffs’ counsel represents 36 potential class members and is familiar with counsel that
24

25   represent the remaining 17 individuals identified in this lawsuit. See Twegbe v. Pharmaca

26   Integrative Pharmacy, Inc., No. CV 12-5080 CRB, 2013 WL 3802807, at *2-*3 (N.D. Cal. July

27

28    DEFENDANTS’ RESPONSE TO MOTION FOR CLASS                                 UNITED STATES ATTORNEY
                                                                                 700 Stewart Street, Suite 5220
      CERTIFICATION
                                                                                Seattle, Washington 98101-1271
      [Case No. 2:19-cv-321-RSL] – 14                                                     206-553-7970
            Case 2:19-cv-00321-RSL Document 24 Filed 04/01/19 Page 15 of 19



     17, 2013) (noting that “[w]hen the identities, names, and locations of class members are
 1

 2   knowable and known, joinder of those members is more practicable”).

 3           Plaintiffs have not demonstrated that the proposed class is so numerous that joinder of all
 4   members would be impracticable under Rule 23. Accordingly, the Court should deny the motion
 5
     to certify the class.
 6
                     2.      The Proposed Class Does not Satisfy the Commonality Requirement.
 7
             Plaintiffs have also failed to demonstrate that there are “questions of law or fact
 8

 9   common to the class.” Fed. R. Civ. P. 23(a)(2). “The commonality requirement ‘serves chiefly

10   two purposes: (1) ensuring that absentee members are fairly and adequately represented; and

11   (2) ensuring practical and efficient case management.’” Rodriguez v. Hayes, 591 F.3d 1105,
12   1122 (9th Cir. 2010) (quoting Walters v. Reno, 145 F.3d 1032, 1045 (9th Cir. 1988)).
13
     “Commonality requires the plaintiff to demonstrate that the class members have suffered the
14
     same injury.” Dukes, 564 U.S. at 349-50 (internal quotation marks omitted) (citation omitted).
15
             Here, there is an absence of common factual and legal questions among members of the
16

17   proposed class. Factual questions concerning the specific reasons for USCIS’s decision to deny

18   an individual’s SIJ petition, whether the state court’s orders that are used to support the

19   petitions arose from an VYG or juvenile offender proceeding, and other unique factual issues
20
     specific to each SIJ petitioner demonstrates the lack of a common set of facts applicable to the
21
     proposed class.
22
             As to legal commonality, issues regarding whether Washington state courts making
23
     custodial findings arising out of VYG or juvenile offender proceedings had competent
24

25   jurisdiction to order reunification, or make findings regarding custody, guarantee that

26   individualized legal questions will overwhelm the class proposed by Plaintiffs.
27

28    DEFENDANTS’ RESPONSE TO MOTION FOR CLASS                                 UNITED STATES ATTORNEY
                                                                                 700 Stewart Street, Suite 5220
      CERTIFICATION
                                                                                Seattle, Washington 98101-1271
      [Case No. 2:19-cv-321-RSL] – 15                                                     206-553-7970
            Case 2:19-cv-00321-RSL Document 24 Filed 04/01/19 Page 16 of 19



            Furthermore, there is a lack of common injury among the named Plaintiffs and the
 1

 2   proposed class. See Dukes, 564 U.S. at 349-50. Some individuals, like Plaintiff Olivera, are

 3   still awaiting an initial decision from USCIS on their pending SIJ petitions. Other class
 4   members have received denials, while still others have received requests from USCIS for
 5
     additional information. These individualized inquiries further demonstrate a lack of
 6
     commonality among members of the proposed class.
 7
            The myriad of divergent factual and legal questions present here were absent in J.L.,
 8

 9   where the only factual and legal issue before that court was whether California probate courts

10   had jurisdiction under one specific state statute—California Probate Code § 1510.1(a)—to

11   order reunification between individuals over the age of 18 and their parents. J.L., 2019 WL
12   415579, at *3, *9. Similarly, the district court in R.F.M. was dealing with a single legal issue—
13
     whether the New York Family Court, when issuing a specific type of guardianship order, had
14
     competent jurisdiction to make reunification decisions for individuals over 18 years of age. Id.
15
     at 2019 WL 1219425, at *8.
16

17          Here, by contrast, the Court is faced with two different Washington state statutes—

18   VYG and juvenile offender—and must analyze and decide if these very different Washington

19   statutes grant state courts competent jurisdiction to issue findings addressing abuse, neglect,
20
     abandonment and reunification for individuals who have reached the age of majority.
21
            Plaintiffs’ characterization of this lawsuit as simply challenging a system-wide practice
22
     or policy of USCIS misses the mark. Dkt. 2 at pp. 11-12. The ultimate issues before the Court,
23
     as explained more fully in Defendants’ response to the motion for preliminary injunction, are
24

25   whether USCIS’s individualized determinations that certain SIJ petitions should be denied

26

27

28    DEFENDANTS’ RESPONSE TO MOTION FOR CLASS                                UNITED STATES ATTORNEY
                                                                                700 Stewart Street, Suite 5220
      CERTIFICATION
                                                                               Seattle, Washington 98101-1271
      [Case No. 2:19-cv-321-RSL] – 16                                                    206-553-7970
            Case 2:19-cv-00321-RSL Document 24 Filed 04/01/19 Page 17 of 19



     because Washington state courts lacked jurisdiction to issue valid custodial orders for
 1

 2   individuals over eighteen were reasonable under the Administrative Procedure Act.

 3           Plaintiffs have failed to establish that common factual and legal questions exist between
 4   themselves and members of the proposed class. Accordingly, the Court should deny the motion
 5
     for class certification.
 6
                     3.         The Named Plaintiffs’ Claims are not Typical of the Class.
 7
             As noted above, the Plaintiffs’ individualized SIJ petitions, and USCIS’s own discrete
 8

 9   decision-making process in adjudicating those petitions demonstrates the absence of typicality

10   among Plaintiffs and the proposed class. Typicality requires a showing that “the claims or

11   defenses of the representative parties are typical of the claim or defenses of the class[.]” Fed.
12   R. Civ. P. 23(a)(3). “Typicality refers to the nature of the claim or defense of the class
13
     representative, and not to the specific facts from which it arose or the relief sought.” Ellis, 657
14
     F.3d at 984 (quotation marks omitted).
15
             Here, two Plaintiffs are challenging the reasonableness of specific, individualized
16

17   decisions by USCIS to deny their SIJ petitions due to a lack of valid order from a Washington

18   state court with competent jurisdiction. Individual questions concerning these two Plaintiffs’

19   background, age, and the specific state court orders submitted in support of their SIJ petitions
20
     will dominate the Court’s consideration of their claims that USCIS acted unreasonably under
21
     the APA in denying their SIJ petitions. All of this demonstrates the inherent absence of
22
     typicality between the Plaintiffs’ individualized claims and the proposed class of individuals
23
     they seek to represent.
24

25

26

27

28    DEFENDANTS’ RESPONSE TO MOTION FOR CLASS                                 UNITED STATES ATTORNEY
                                                                                 700 Stewart Street, Suite 5220
      CERTIFICATION
                                                                                Seattle, Washington 98101-1271
      [Case No. 2:19-cv-321-RSL] – 17                                                     206-553-7970
            Case 2:19-cv-00321-RSL Document 24 Filed 04/01/19 Page 18 of 19



            Due to unique issues present in each Plaintiffs’ SIJ petition, they have failed to
 1

 2   demonstrate the necessary typicality between their claims and the proposed class. Accordingly,

 3   the Court should deny the motion for class certification.
 4                                       VI.     CONCLUSION
 5
            For all of the foregoing reasons, the Court should deny Plaintiffs’ Motion for Class
 6
     Certification.
 7
            DATED this 1st day of April, 2019.
 8

 9                                                        Respectfully submitted,

10                                                        BRIAN T. MORAN
                                                          United States Attorney
11
                                                          s/ Matt Waldrop
12                                                        MATT WALDROP, Georgia Bar #349571
13                                                        Assistant United States Attorney
                                                          United States Attorney’s Office
14                                                        700 Stewart Street, Suite 5220
                                                          Seattle, Washington 98101-1271
15                                                        Phone: 206-553-7970
                                                          Fax: 206-553-4067
16                                                        Email: james.waldrop@usdoj.gov
17

18

19

20

21

22

23

24

25

26

27

28    DEFENDANTS’ RESPONSE TO MOTION FOR CLASS                                UNITED STATES ATTORNEY
                                                                                700 Stewart Street, Suite 5220
      CERTIFICATION
                                                                               Seattle, Washington 98101-1271
      [Case No. 2:19-cv-321-RSL] – 18                                                    206-553-7970
           Case 2:19-cv-00321-RSL Document 24 Filed 04/01/19 Page 19 of 19



                                     CERTIFICATE OF SERVICE
 1
            The undersigned hereby certifies that she is an employee in the Office of the United States
 2
     Attorney for the Western District of Washington and is a person of such age and discretion as to
 3
     be competent to serve papers;
 4
            It is further certified that on the below date I electronically filed Defendants’ Response
 5
     to the Motion for Class Certification with the Clerk of the Court using the CM/ECF system,
 6
     which will send notification of such filing to the following CM/ECF participant(s):
 7
            Aaron Korthuis                Aaron@nwirp.org
 8
            Leila Kang                    Leila@nwirp.org
 9
            Matt Adams                    Matt@nwirp.org
10
            Meghan E Casey                Meghan@nwirp.org
11
            Olivia Fiona Gibbons          Olivia@nwirp.org
12
            Tim Henry Warden-Hertz        Tim@nwirp.org
13

14
            DATED this 1st day of April, 2019.
15
                                                          s/ Ivette Moshe
16                                                        IVETTE MOSHE, Legal Assistant
                                                          United States Attorney’s Office
17                                                        700 Stewart Street, Suite 5220
                                                          Seattle, Washington 98101-1271
18
                                                          Phone: 206-553-7970
19                                                        Fax: 206-553-4067
                                                          E-mail: ivette.moshe2@usdoj.gov
20

21

22

23

24

25

26

27

28    DEFENDANTS’ RESPONSE TO MOTION FOR CLASS                               UNITED STATES ATTORNEY
                                                                               700 Stewart Street, Suite 5220
      CERTIFICATION
                                                                              Seattle, Washington 98101-1271
      [Case No. 2:19-cv-321-RSL] – 19                                                   206-553-7970
